                 Case 2:20-cr-00187-KJM Document 27 Filed 10/14/20 Page 1 of 2


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   SAM STEFANKI
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00187-KJM

12                                  Plaintiff,            STIPULATION AND ORDER RE SUBMISSION
                                                          OF ELECTRONIC SIGNATURES
13                           v.

14   ERIC MICHAEL SMITH,

15                                 Defendant.

16

17                                                STIPULATION

18          Plaintiff United States of America (the “government”), by and through its attorney of record, and

19   defendant Eric Michael Smith, both individually and by and through his counsel of record, hereby
20   stipulate as follows:
21          1.       Pursuant to court order, the defendant is presently residing in a residential treatment
22   program at Wellspace. ECF No. 7; ECF No. 10.
23          2.       Obtaining actual signatures from the defendant would be both impracticable and
24   imprudent in light of safety measures in place there to combat the COVID-19 public health pandemic.
25          3.       The defendant has consulted with his counsel regarding this stipulation and the use of
26   counsel’s electronic signature to file documents on the defendant’s behalf.
27   ///
28   ///

       STIPULATION AND [PROPOSED] ORDER RE SUBMISSION      1
30     OF ELECTRONIC SIGNATURES
                 Case 2:20-cr-00187-KJM Document 27 Filed 10/14/20 Page 2 of 2


 1          4.       Pursuant to General Order 616, the defendant consents to his counsel signing any

 2   document in this case on his behalf using defense counsel’s electronic signature.

 3

 4          IT IS SO STIPULATED.

 5

 6    Dated: October 13, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                           /s/ SAM STEFANKI
                                                             SAM STEFANKI
 9                                                           Assistant United States Attorney
10

11    Dated: October 13, 2020                                /s/ DOUGLAS BEEVERS
                                                             DOUGLAS BEEVERS
12                                                           Counsel for Defendant
                                                             ERIC MICHAEL SMITH
13

14

15

16                                         FINDINGS AND ORDER

17          IT IS SO FOUND AND ORDERED:

18   Dated: October 14, 2020

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER RE SUBMISSION     2
30    OF ELECTRONIC SIGNATURES
